Exhibit 10.1(a)

June 1, 2017

Aspect Capital Ltd.

10 Portman Square

London W1H 6AZ U.K.

Attention: Mr. Anthony Todd, CEO

Re: Management Agreement Renewals

Dear Mr. Todd:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2018 and
all other provisions of the Management Agreements will remain unchanged.

 

  •  

Global Diversified Futures Fund L.P.

 

  •  

Diversified 2000 Futures Fund L.P.

 

  •  

Tactical Diversified Futures Fund L.P.

 

  •  

CMF Aspect Master Fund L.P.

 

  •  

Institutional Futures Portfolio L.P

 

  •  

Global Futures Fund Ltd

 

  •  

MSMF Custom Solutions Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mr. Patrick T. Egan at 522 Fifth
Avenue – 7th Floor, New York, NY 10036. If you have any questions, I can be
reached at 212-296-6808.

Very truly yours,

 

CERES MANAGED FUTURES LLC

By:

 

/s/ Patrick T. Egan                                            

 

Patrick T. Egan

 

President and Director

ASPECT CAPITAL LTD.

By:

 

/s/ Jonathan Greenwold                                   

Print Name: Jonathan Greenwold                           

PE/tr